DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2021, has been considered.

Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a reaction calorimeter probe and a method of continuous in situ determination of heat production using a reaction calorimeter, the calorimeter including an inner tube, an outer tube, a first and second temperature sensors, and a calculation device; the method including providing first and second temperature sensors, determining first and second absolute temperature of each temperature sensor, determining a temperature difference, and determining heat production based on temperature.  The cited art, U.S. Patent Pub. 2008/0247441 (“Salvetti”) in view of U.S. Patent Pub. 2013/0121369 (“Thoen”), discloses a similar a reaction calorimeter probe and a method of continuous in situ determination of heat production using a reaction calorimeter.  However, the cited art does not appear to explicitly disclose or suggest that the calorimeter probe includes the first and second temperature sensors arranged at opposite ends of the probe where the first temperature sensor is at an inlet and the second temperature sensor is at an outlet, being a distance away from the first temperature sensor.  Thus, the specific structure of the probe and positioning of the temperature sensors and determined heat production is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853